                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SHIRLEY V. REMMERT, WF8739,                          Case No. 19-cv-01927-CRB (PR)
                                   8                    Petitioner,
                                                                                             ORDER OF DISMISSAL
                                   9             v.
                                                                                             (ECF No. 2)
                                  10    MOLLY HILL, Warden,
                                  11                   Respondent.
                                                On April 23, 2019, the post office returned the court’s mail to petitioner as undeliverable.
                                  12
Northern District of California




                                       ECF No. 4. Because more than 60 days have passed since the court’s mail to petitioner was
 United States District Court




                                  13
                                       returned as undeliverable, and the court has received no written communication from petitioner
                                  14
                                       indicating a current address, the case is DISMISSED without prejudice pursuant to Local Rule 3-
                                  15   11(b).
                                  16            The clerk is instructed to close the file and terminate all pending motions (ECF No. 2) as

                                  17   moot.

                                  18            IT IS SO ORDERED.
                                  19   Dated: June 26, 2019
                                  20                                                     ______________________________________
                                                                                         CHARLES R. BREYER
                                  21                                                     United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                        SHIRLEY V. REMMERT,
                                   6                                                          Case No. 3:19-cv-01927-CRB
                                                       Plaintiff,
                                   7
                                                v.                                            CERTIFICATE OF SERVICE
                                   8
                                        MOLLY HILL,
                                   9
                                                       Defendant.
                                  10

                                  11
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  12
Northern District of California




                                       District Court, Northern District of California.
 United States District Court




                                  13

                                  14
                                              That on June 26, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  15
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18

                                  19   Shirley V. Remmert ID: No. WF8739
                                       CIW Unit M-A-20-L
                                  20   16756 Chino-Corona Blvd
                                       Corona, CA 92880
                                  21

                                  22

                                  23   Dated: June 26, 2019
                                                                                          Susan Y. Soong
                                  24                                                      Clerk, United States District Court
                                  25
                                                                                          By:________________________
                                  26                                                      Lashanda Scott, Deputy Clerk to the
                                  27                                                      Honorable CHARLES R. BREYER

                                  28
                                                                                          2
